        Case 4:19-cv-03620 Document 1 Filed on 09/25/19 in TXSD Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 TWANA AHMED, individually and on                       §
 behalf of all others similarly situated,               §
                                                        §
                                                        §
                    Plaintiff,                          §
 v.                                                     §
                                                        §
                                                        §     CIVIL ACTION NO. _______________
                                                        §
 USAPD, LLC., D/B/A USA Patrol                          §                 JURY DEMANDED
 Division, and Isam Samara,                             §
                                                        §
                    Defendants                          §
                                                        §
                                                        §



                             PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

         Plaintiff Twana Ahmed, individually and on behalf of all others similarly situated, by and through

his counsel, brings this Complaint against USAPD, LLC, d/b/a USA Patrol Division (formerly American

Security Services, LLC), and Isam Samara (“Defendants”), and hereby states and alleges as follows:

                                         INTRODUCTION

      1. Defendants failed to pay overtime and minimum wage as required by the Fair Labor Standards Act
         (“FLSA”).

      2. Plaintiff and all other similarly situated employees are non-exempt hourly employees who worked

         for Defendants and did not receive any overtime pay for every hour worked above 40 hours each

         week.

      3. Plaintiff worked at Defendants’ location in Houston, Texas as a non-exempt hourly employee.

         Plaintiff was entitled to at least the statutory minimum-wage for every hour worked, and to

         overtime pay at one-and-one-half times his regular rate of pay for all hours worked in excess of
  Case 4:19-cv-03620 Document 1 Filed on 09/25/19 in TXSD Page 2 of 5



    forty (40) in a workweek.

4. Defendants also failed to pay Plaintiff for any of the hours he worked during his last three (3)

    weeks of work.

5. Pursuant to Defendants’ company-wide policies, practices, and/or procedures, Defendants failed

    to pay Plaintiff and other similarly situated non-exempt hourly employees the proper amount of

    minimum wage and overtime compensation due and owing pursuant to the FLSA.

6. Defendant’s systematic violations of the FLSA were willful in that Defendants either knew that

    their policies, practices, and/or procedures violated the FLSA or acted with reckless disregard as

    to whether or not the policies complied with the law.

7. Plaintiff, individually, and on behalf of all other similarly situated employees, brings this lawsuit as

    a collective action under the FLSA, 29 U.S.C. § 201 et seq., to recover unpaid overtime wages owed

    to Plaintiff and all other similarly situated workers employed by Defendants.

                                 JURISDICTION AND VENUE

8. The FLSA authorizes court actions by private parties to recover damages for violation of the

    FLSA’s wage and hour provisions. Jurisdiction over the FLSA claims of Plaintiff and others

    similarly situated is based on 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

9. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), because a substantial part of the

    events or omissions giving rise to the claims set forth herein occurred in this judicial

    district.

                                             PARTIES

10. Plaintiff Ahmed is a resident of the State of Texas. He is a former employee of Defendants.


11. Defendant USAPD, LLC, d/b/a USA Patrol Division is a Limited Liability Company engaged in

    commerce and subject to the FLSA. Defendant USAPD, LLC may be served with process by

    serving its registered agent, Nisreen Samara located at 3001 Autumn Creek Dr., Friendswood,

    Texas 77546.
  Case 4:19-cv-03620 Document 1 Filed on 09/25/19 in TXSD Page 3 of 5




12. Defendant Isam Samara is a natural person residing in Texas. He may be served at USAPD, LLC’s

    office located at 13326 Westheimer, Suite A, Houston, Texas 77077.

13. At all relevant times herein, Defendants were an engaged in commerce or in the production of

    goods for commerce and have enjoyed gross receipts in excess of $500,000 during each of the

    years within the statutory period.


14. Defendants were at all times pertinent to the allegations in this complaint, “employers” within the
    meaning of 29 U.S.C. § 203(d) of Plaintiff and similarly situated individuals.


                                    GENERAL ALLEGATIONS

15. Plaintiff re-alleges the allegations set forth above.

16. Plaintiff and all similarly situated employees are non-exempt, hourly employees who work or

    worked for Defendants at any of their locations nationwide and who were not paid at a rate of one

    and one-half times their regular rate for hours worked in excess of forty (40) per week


17. Additionally, Plaintiff was not paid at all for three entire weeks of work completed for Defendants.


18. Defendant Isam Samara is the owner and/or officer of Defendant USAPD, LLC, and controls its

    day-to-day operations. Defendant Isam Samara is responsible for overseeing the completion of

    Defendant USAPD, LLC’s projects, processing payments, for the services the company renders

    by and through their employees, billing clients for services rendered, managing employee relations,

    ordering materials and supplies necessary to complete projects, managing employment records,

    processing payroll and directing other business matters.


                             COLLECTIVE ACTION ALLEGATIONS

19. Plaintiff re-alleges the allegations set forth above.

20. Plaintiff brings the FLSA claim, arising out of Defendant’s unlawful policies, practices, and/or

    procedures regarding the calculation and payment of overtime compensation, as an “opt-in”
  Case 4:19-cv-03620 Document 1 Filed on 09/25/19 in TXSD Page 4 of 5



    collective action pursuant to 29 U.S.C. § 216(b) on behalf of Plaintiff and the following class:

             All employees classified by Defendants as non-exempt hourly employees were not paid at

            a rate of one and one-half times their regular rate for hours worked in excess of forty (40)

            per week and who worked at any of Defendants’ locations nationwide.


21. Class members may be informed of the pendency of this action through regular mail, e-mail,

    and/or posting of an approved notice where employees congregate.

22. Defendant violated the FLSA by failing to pay Plaintiff and the putative class members all overtime

    compensation due and owing for all overtime hours worked in a workweek.

23. Specifically, as discussed above, Defendant’s policies, practices, and/or procedures were to pay

    only a straight hourly rate for all hours worked, whether they were in excess of 40 hours in one

    workweek or not. As a result, Defendants’ policies, practices, and/or procedures resulted in a

    systematic failure to pay all overtime compensation due and owing in violation of the FLSA.

24. Defendants’ policies, practices, and/or procedures described above were to unlawfully and

    willfully fail to properly pay its non-exempt employees pursuant to the FLSA.

                                     DEMAND FOR JURY TRIAL

25. Plaintiff hereby requests a trial by jury of all issues so triable.


                                                PRAYER

26. Plaintiffs and the putative class members respectfully ask for judgment against Defendant and pray

    this Court:

        a. Issue notice to all similarly situated employees of Defendant informing them of their right

            to file Consents to Join the FLSA portion of this action;

        b. Award Plaintiff and the putative class members damages for all unpaid overtime

            compensation due under 29 U.S.C. § 216(b);

        c. Award Plaintiff and the putative class members liquidated damages under 29 U.S.C. §

            216(b);
Case 4:19-cv-03620 Document 1 Filed on 09/25/19 in TXSD Page 5 of 5



   d. Award Plaintiff and the putative class members pre-judgment and post-judgment interest

      as provided by law;

   e. Award Plaintiff and the putative class members attorneys’ fees and costs under 29

      U.S.C. § 216(b); and
   f. Award Plaintiff and the putative class members such other relief as the Court deems fair

      and equitable.




                                             Respectfully submitted,



                                         MISHOE MILLER LAW, PLLC

                                           /s/ Michelle Mishoe Miller
                                           Michelle Mishoe Miller
                                           Texas Bar No. 24044991
                                           Southern District No. 997007
                                           Michelle.Miller@mishoemillerlaw.com
                                           4309 Yoakum Blvd.
                                           Houston, Texas 77006
                                           Tel: (713) 521-6575
                                           Fax: (832) 550-2073
                                         ATTORNEY FOR PLAINTIFF
